Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 11/2/2022, claim 20 has been cancelled, and claims 1-19 and newly added claim 21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,722,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 11/2/2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, filed 11/2/2022, in regards to the double patenting rejections, drawing objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  Therefore, those objections and rejections are hereby withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below which does not rely upon the previous interpretation of the reference(s) or any matter specifically challenged in the arguments.

Claim Objections
Claim 1 is objected to because of the following informalities:  the addition of “and” at the end of line 2 is unnecessary as an “and” is already provided in line 4 before the recitation of the stent.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion means” in claim 21 as a generic term “means” is coupled with the functional language of “for aiding in expansion of the stent means” without further structural limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frid et al (US 2010/0023113).
Frid et al discloses the following limitations:
Claim 1.  A stent delivery device comprising: an elongated element (13 or 16, depending on the dependent claim below; [0031], [0032]); a mesh portion (12) disposed around the elongated element (wherein ‘around’ in its broadest reasonable interpretation means “in a region or area neighboring a place” – see dictionary.com definition #4 or “somewhere near or about; nearby” – see dictionary.com definition #15; therefore mesh portion 12 is disposed nearby (adjacently connected) element 13) and further having a compressed configuration (Figs. 4, 5; [0035]) and a radially-expanded configuration (Figs. 1, 7, 8, 11-14; [0032]); and, a stent (2) disposed over the mesh portion (Figs. 1, 2, 7, 8; [0029], [0031]); wherein the mesh portion radially expands against an interior of the stent during deployment of the stent ([0033]) from a catheter (10) to form, in its radially-expanded configuration, a bulb shape (14) ([0032]); wherein a porosity of the mesh portion varies along its length when in its radially- expanded configuration (Figs. 11-14, it can be seen the expandable braid 12 widens at bulb 14 and has larger pores (wider openings and therefore lesser number of pores per area) than the remaining portions of the braid proximal of the bulb 14, see annotation of larger and smaller pores in figure in claim 2 below).  
Claim 2. The stent delivery device of claim 1, wherein the bulb shape has a large diameter region, and adjoining smaller diameter regions on either side of the large diameter region (see annotated figure below for one example).  

    PNG
    media_image1.png
    316
    788
    media_image1.png
    Greyscale

Claim 3. The stent delivery device of claim 2, wherein the large diameter region is configured to contact a proximal portion of the stent (Figs. 2, 7; [0033]).  
Claim 4. The stent delivery device of claim 1, further comprising a pusher body (22) (Fig. 13; [0045]).  
Claim 5. The stent delivery device of claim 4, wherein the elongated element (13) is attached to a distal end of the pusher body (Fig. 13, elongated element 13 extends through and out the distal end of pusher body 22 and is thus attached at a distal end of the pusher body via this coupling).  
Claim 6. The stent delivery device of claim 4, wherein the elongated element extends distally from the pusher body (Fig. 13).  
Claim 7. The stent delivery device of claim 6, wherein a portion of the elongated element (13) is positioned within a lumen of the pusher body (22) (Fig. 13, as shown by the dashed lines in the figure).  
Claim 8. Frid et al discloses the stent delivery device of claim 1, wherein the mesh portion (12) is fusion or adhesive bonded to the elongated element (13) but is silent as to the method of crimping ([0045]).  The claimed phrase “crimp” is being treated as a product by process limitation; that is, that the mesh portion and elongated element are made to connect by being crimped to one another.  As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
	Thus, even though Frid et al is discloses a different process of attaching the mesh portion to the elongated element, it appears that the product in Frid et al would be the same or similar as that claimed as the mesh portion and elongated element of Frid et al are securely adhered to one another ([0045]). 
Claim 9. The stent delivery device of claim 1, wherein the mesh portion (12) is proximally attached to the elongated element (16) ([0032], the mesh portion slides along the elongated element proximally of the distal end of the elongated element as seen in Figs. 1-10 and 13.  Therefore, the mesh portion is proximally attached via this sliding coupling to the elongated element).  
Claim 10.  The stent delivery device of claim 1, wherein the porosity of the mesh portion is lower (larger pores and therefore lesser number of pores per area as seen in the annotated figure of claim 2 as compared to the remainder non-expanded regions of braid 12 having smaller mores and therefore more number of pores per area) along a radially centered portion of the bulb shape.
Claim 11.  A stent delivery device comprising: an elongated element (16) ([0032]); a bulbous shaped portion (14) disposed around the elongated element (Figs. 1-10, 13); a stent (2) disposed over the bulbous shaped portion, wherein the bulbous shaped portion is positioned entirely within an interior the stent (Figs. 1, 8; [0029], [0031]); wherein the bulbous shaped portion radially expands against the interior of the stent during deployment of the stent from a catheter (10) (Figs. 1, 2, 7, 8; [0033]), wherein this expansion is capable of aiding in expansion of the stent since the bulb 14 is expanded against the interior of the stent when the bulb is in its expanded configuration, therefore providing a radially outward force against the stent.  
Claim 12. The stent delivery device of claim 11, wherein the bulbous shaped portion (14) has a compressed configuration (Figs. 4, 5; [0032]) in the catheter (10) and a radially-expansile configuration when outside of the catheter (Figs. 1, 7, 8, 11-14).  
Claim 14. The stent delivery device of claim 11, further comprising a pusher body (22) (Fig. 13; [0045]).  
Claim 15. The stent delivery device of claim 14, wherein the elongated element (16) is attached to a distal end of the pusher body (22) (Fig. 13, elongated element 16 extends through and out the distal end of pusher body 22 and is thus attached at a distal end of the pusher body via this coupling).  
Claim 16. The stent delivery device of claim 14, wherein the elongated element (16) extends distally from the pusher body (22) (Fig. 13).  
Claim 17. The stent delivery device of claim 16, wherein a portion of the elongated element (16) is positioned within a lumen of the pusher body (22) (as seen in the dashed lines of Fig. 13 and further described in [0032] and [0037] of the elements sliding over or along guidewire 16).  
Claim 18. The stent delivery device of claim 11, wherein the bulbous shaped portion (14) has a large diameter region, and adjoining smaller diameter regions on either side of the large diameter region (see annotated figure from claim 2 above).  
Claim 19. The stent delivery device of claim 18, wherein the large diameter region is configured to contact a proximal portion of the stent (2) (Figs. 2, 7; [0033]).  
Claim 21. A stent delivery device, comprising: an elongated element (16) ([0032]); a stent means (2) ([0029], [0031]) for treating a medical condition ([0022], [0035], treat damaged cervical vessels); and an expansion means (14) ([0032], wherein under the U.S.C. 112(f) interpretation, Applicant has defined expansion means as bulbous mesh portion(s) in [0036] and [0037] of the published application and therefore Frid et al meets this limitation by similarly disclosing an expandable mesh bulb portion 14)  capable of aiding in expansion of the stent means (wherein this expansion of bulb 14 is capable of aiding in expansion of the stent since the bulb 14 is expanded against the interior of the stent when the bulb is in its expanded configuration, therefore providing a radially outward force against the stent), wherein the expansion means radially expands against the interior of the stent means during deployment of the stent means from a catheter (10) ([0033]; Figs 2, 7), and wherein the expansion means is disposed around the elongated element (Figs. 1-10, 13, [0032], [0037], elements of the device are slid over or along guidewire 16); and, wherein the stent means (2) is disposed over the expansion means (14) such that the expansion means is positioned entirely within an interior the stent (Fig. 1, 2, 7, 8).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Frid et al discloses the invention substantially as claimed above.  Frid et al discloses a single bulb mesh (14) for contacting the proximal end of the stent (2) to provide a frictional force against the inner wall of the stent (2) ([0033]).  The purpose of the bulb is to press against the stent (2) to push the stent back into the sheath (10).  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the bulb shaped portion of Frid et al to include a plurality of bulbous shaped portions as required by claim 13 as a plurality of shaped portions would not be needed in Frid et al to accomplish its purpose.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed stent delivery device as recited in claim 13 and in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771